— Appeal by defendant from a judgment of the County Court, Nassau County (Santagata, J.), rendered June 17, 1983, convicting her of three counts of offering a false instrument for filing in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence was sufficient to support the jury’s conclusion that the essential elements of the crimes in question had been proven beyond a reasonable doubt (People v Contes, 60 NY2d 620, 621). We have examined defendant’s remaining contentions and find them to be without merit.
Mollen, P. J., Bracken, O’Connor and Lawrence, JJ., concur.